t c summary opinion united_states tax_court jim chapin and connie f chapin petitioners v commissioner of internal revenue respondent docket no 18413-12s filed date jim chapin and connie f chapin pro sese alicia h eyler for respondent summary opinion cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty of dollar_figure under sec_6662 after concessions the issues for decision are whether jim chapin petitioner has substantiated deductible vehicle expenses as required under sec_274 and whether petitioners are liable for the penalty background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in california at the time that they filed their petition in petitioner operated his own real_estate sales business petitioner used his personal vehicle a toyota sequoia suv suv for business purposes petitioner prepared petitioners’ form_1040 u s individual_income_tax_return for on schedule c profit or loss from business petitioners reported no income but deducted dollar_figure of total business_expenses including dollar_figure of car and truck expenses the internal_revenue_service irs disallowed portions of the claimed business_expense deductions including all of the car and truck expenses on date the irs sent to petitioners a notice_of_deficiency reflecting its adjustments to petitioners’ tax_return on date petitioner faxed two documents to respondent the first document titled mileage chart was a handwritten list of places that petitioner alleged he had driven to during the period march through the list neither indicated any business_purpose for the trips nor reported the mileage traveled or the amount of each trip expense the second document titled itemized categories was a printed list of expenses for petitioner’s suv this document listed purported expenses in for fuel insurance parts registration and service and it included an amount for each entry a handwritten note on the document stated mileage for big_number car and truck expenses discussion sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are required to maintain sufficient records to establish the amount and purpose of any deduction sec_6001 116_tc_438 sec_1_6001-1 e income_tax regs the taxpayer has the burden of proving his or her deductions claimed see 292_us_435 512_f2d_882 9th cir aff’g tcmemo_1972_133 petitioner claimed car and truck expenses of dollar_figure for his suv because passenger automobiles are listed_property under sec_280f a deduction for automobile expenses requires additional substantiation sec_274 a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of such expense the time and place of travel and the business_purpose of the expense id see also sec_1_274-5t c and temporary income_tax regs fed reg date while a contemporaneous log is not required a taxpayer’s subsequent reconstruction of his or her expenses does require corroborative evidence with a high degree of probative value to support such a reconstruction not made at or near the time of the expenditure in order to elevate that reconstruction to the same level of credibility as a contemporaneous record sec_1_274-5t temporary income_tax regs supra petitioner provided his mileage chart and itemized categories documents which appear to be reconstructions asserting the places he traveled to for business and the vehicle expenses he incurred in petitioner however failed to provide any corroborating receipts or other records that substantiated the statements made in these two documents moreover neither document identifies a business_purpose for each trip and both fail to show mileage while the itemized categories does have a handwritten note of mileage for big_number this note alone does not substantiate the mileage of each trip or show how the mileage was allocated between business and personal_use additionally the mileage chart provides a log for only three weeks for and fails to show the amount of each trip expense because petitioners failed to substantiate the claimed expenses as required by sec_274 the vehicle expense deduction must be disallowed accuracy-related_penalty sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax the commissioner has the burden of production with respect to any penalty sec_7491 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate because of reasonable_cause or substantial_authority higbee v commissioner t c pincite sec_6662 defines substantial_understatement_of_income_tax as an amount exceeding the greater of of the tax required to be shown on the return or dollar_figure in this case a rule computation will be required because of the parties’ concessions and it is not clear at this point whether the remaining understatements will be substantial respondent asserts petitioners’ negligence as an alternative ground for imposition of the penalty respondent’s burden of production is met by showing petitioner’s negligence and disregard for rules and regulations through his failure to maintain records to support the deductions claimed as required by sec_274 and sec_6001 see sec_1_6662-3 income_tax regs petitioner did not argue reasonable_cause or good_faith instead petitioner argued at trial that no one keeps records in accordance with the irs code that argument is unpersuasive and the sec_6662 penalty will be sustained we have considered the other arguments of the parties and they are not material to our conclusions to reflect the foregoing and to give effect to the parties’ concessions decision will be entered under rule
